UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-6959


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

RODNEY EARL CANNADY, a/k/a Camp Earl,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:08-cr-00258-D-1; 5:11-cv-00367-D)


Submitted: December 18, 2018                                Decided: December 21, 2018


Before AGEE, THACKER, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rodney Earl Cannady, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Rodney Earl Cannady seeks to appeal the district court’s order dismissing his Fed.

R. Civ. P. 60(b) motion as a successive and unauthorized 28 U.S.C. § 2255 (2012)

motion. We dismiss the appeal for lack of jurisdiction because the notice of appeal was

not timely filed.

       Parties are accorded 60 days after the entry of the district court’s final judgment or

order to note an appeal, Fed. R. App. P. 4(a)(1)(B), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R.

App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court’s order and judgment was entered on the docket on April 30,

2018. Cannady filed his notice of appeal, at the earliest, on July 12, 2018. * Because

Cannady failed to file a timely notice of appeal or to obtain an extension or reopening of

the appeal period, we dismiss the appeal. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                                 DISMISSED




       *
        For the purposes of this appeal, we assume that the date appearing on the notice
of appeal is the earliest date it could have been properly delivered to prison officials for
mailing to the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266, 276 (1988).


                                              2